54 So.3d 524 (2010)
Walter McCOLLUM, et al., Appellants,
v.
LIEBHERR-AMERICA, INC., etc., Appellee.
No. 3D10-332.
District Court of Appeal of Florida, Third District.
December 29, 2010.
Rehearing Denied February 17, 2011.
Ver Ploeg & Lumpkin and Brenton N. Ver Ploeg, Danya J. Pincavage, Miami and Cayla B. Tenenbaum; McKenna & Obront and Paul A. McKenna and Curt D. Obront, Miami, for appellants.
Morris & Stella and Joseph N. Stella, Jeffrey W. Gunn and John M. Dugan, Chicago; Henderson, Franklin, Starnes & Holt and J. Matthew Belcastro, Ft. Myers, for appellee.
Before GERSTEN and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed. See Perera v. United States Fidelity and Guaranty Co., 35 So.3d 893 (Fla.2010); Christiansen v. Holiday Rent-A-Car, 845 P.2d 1316 (Utah App.1992).